IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NORTH CAROLINA FLep dy

    

SOUTHERN DIVISION On
NO. 7:19-CR-00064-H Passel (®
S Disp. re,
UNITED STATES OF AMERICA __ “28tom pyyCOUr Clank

Vv.
BRANDON LEE LOCKLEAR
ORDER OF FORFEITURE
WHEREAS, pursuant to the entry of a Memorandum of Plea Agreement by the
defendant on May 6, 2019, and further evidence of record as presented by the
Government, the Court finds that the following property is hereby forfeitable
pursuant to 18 U.S.C. § 924(d)(1), made applicable to this proceeding by virtue of 28
U.S.C. § 2461(c), as firearms and ammunition involved or used in a knowing violation
of 18 U.S.C. §§ 922(g) and 924, to wit:
¢ Mossberg, Model 715T, .22-caliber rifle, bearing serial number
LMJ3948696,
e Remington, Model R, .45-caliber handgun, bearing serial number
RHNO7211A, and
e Any and all accompanying ammunition;
AND WHEREAS, by virtue of said Memorandum of Plea Agreement, the
United States is now entitled to possession of said personal property, pursuant to

Fed. R. Crim. P. 32.2(b)(3);
It is hereby ORDERED, ADJUDGED, and DECREED:

1. That based upon the Memorandum of Plea Agreement as to the
defendant, and all other evidence of record, the United States is hereby authorized to
seize the above-stated personal property, and it is hereby forfeited to the United
States for disposition in accordance with the law, including destruction, as allowed
by Fed. R. Crim. P. 32.2(b)(3). In accordance with Fed. R. Crim. P. 32.2(b)(4)(A), this
Order shall be final as to the defendant upon entry.

2. That upon sentencing and issuance of the Judgment and Commitment
Order, the Clerk of Court is directed to incorporate a reference to this Order of
Forfeiture in the applicable section of the Judgment, as required by Fed. R. Crim. P.

32.2(b)(4)(B).

SO ORDERED. This]®_ day of ¥ fer orig

C

   

 

MALCOLM J. HOWARD
Senior United Stateé District Judge

 
